Citation Nr: 1400295	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  07-17 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

1.  Entitlement to an initial rating higher than 10 percent for bilateral pes planus with hammertoe deformity and bunions, prior to April 18, 2011.

2.  Entitlement to a rating higher than 30 percent for bilateral pes planus with hammertoe deformity and bunions, from April 18, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Counsel



INTRODUCTION

The Veteran had active service from May 1973 to May 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran requested a hearing before the Board.  The requested hearing was scheduled in February 2011; however, the Veteran failed to report and has not requested rescheduling.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d)(2013). 

In March 2011 and July 2013, the Board remanded this appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The Board is satisfied that there has been substantial compliance with prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Appellant the right to substantial, but not strict, compliance with that order.).  That development having been completed, the claim is now ready for appellate review. 

In an August 2013 rating decision, the RO separated the Veteran's claims for pes planus as right foot and left foot disabilities, granting the right and left foot separate 20 percent evaluations, effective April 2011.  However, in a September 2013 rating decision, the RO granted an increased evaluation of 30 percent for the Veteran's bilateral pes planus with hammertoe deformity and bunions, effective April 2011, correcting the August 2013 rating decision.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the ratings.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

As a result of the September 2013 rating decision, the Veteran was granted entitlement to service connection for hallux valgus.  The Veteran has not completed a substantive appeal for this issue, and as such, it is not before the Board at this time.

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not raised a claim for TDIU and the evidence does not indicate that he is unemployable due to his service-connected disabilities.  See April 2011 VA examination.  Accordingly, the Board finds that Rice is not applicable in this case.


FINDINGS OF FACT

1.  Prior to April 18, 2011, the Veteran's bilateral pes planus with hammertoe deformity and bunions was manifested by pain on use accentuated and characteristic callosities.

2.  From April 18, 2011, the Veteran's bilateral pes planus with hammertoe deformity and bunions was not manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo Achilles on manipulation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but no higher, for bilateral pes planus with hammertoe deformity and bunions prior to April 18, 2011, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).

2.  The criteria for a rating higher than 30 percent for bilateral pes planus with hammertoe deformity and bunions are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board notes that the Veteran's disagreement is with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained post-service treatment records, and multiple VA medical opinions and examinations pertinent to the issue on appeal.  Virtual VA records were reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Increased Ratings

The Veteran seeks an increased rating for his bilateral pes planus with hammertoe deformity and bunions.

Service connection for bilateral pes planus was established by a September 2004 rating decision, at which time a noncompensable rating was assigned, effective from June 1, 2003.  In July 2005, the Veteran disagreed with the noncompensable rating assigned in the September 2004 rating decision.  An April 2007 rating decision increased the Veteran's disability rating for bilateral pes planus to 10 percent, effective June 1, 2003 and a September 2013 rating decision increased the rating to 30 percent, effective April 18, 2011.  The Veteran seeks an increased rating.  

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Veteran is rated under Diagnostic Code 5276.  A 10 percent rating is warranted when there is moderate bilateral or unilateral pes planus with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

A rating of 30 percent is warranted when there is severe flatfoot including objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Id.

A rating of 50 percent is warranted for pronounced flatfeet including marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendoachillis on manipulation, not improved by orthopedic shoes or appliances.  Id.

A.  Entitlement to an Initial Rating Higher Than 10 Percent for Bilateral Pes Planus with Hammertoe Deformity and Bunions, Prior to April 18, 2011

Prior to April 18, 2011, the Veteran's bilateral pes planus with hammertoe deformity and bunions is rated as 10 percent disabling, effective June 2003, under 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Veteran was afforded a VA examination in August 2004.  The Veteran reported discomfort in both feet, aggravated by prolonged standing or walking.  He noted that he was given shoe inserts.  Examination of the right foot revealed pes planus and also bunions deformity and hammertoe.  There was no tightening of tendo Achilles or hindfoot valgus deformity.  There was no callosity or tenderness of the plantar aspect of the foot.  There was no pain on manipulation.  Examination of the left foot revealed hallux valgus deformity of the left foot and pes planus.  There was no tightening of tendo Achilles or hindfoot valgus deformity.  There was no callosity or tenderness on the plantar aspect of the foot and no hammertoe deformity.  There was a bunion on the left foot.  The Veteran was diagnosed with bilateral pes planus, bilateral bunions, and hammertoe deformity of the right second toe.  The examiner noted there was no evidence of uneven wear of shoes and the Veteran was using shoe inserts.  There was no evidence of further limitation due to further loss of motion or flare-up, although he was limited by prolonged standing, walking, running, or jogging due to his foot pain.

The Veteran was treated in April 2005 for problems with his feet.  He reported that he gets sharp pains and throbbing in his feet after walking.  After examination, the Veteran was assessed with pes planus, bilateral bunion deformity, and bilateral hammertoes.  He was given bunion shields.  

The Veteran was afforded a VA examination in April 2006.  Examination showed mild to moderate bilateral pes planus with moderate bunion formation.  There was no heat, erythema or tenderness.  There was no significant callus formation noted.  The Veteran's gait was normal.  The examiner noted that there was no hindfoot, midfoot or forefoot deformity.  Achilles tendons were well aligned and nontender.  There were no breakdowns or callosities and the Veteran did not use inserts.  The examiner stated there was no evidence of unequal shoe wear and no evidence that the Veteran's foot problem caused significant loss of functional ability.

VA treatment records indicate that in February 2008 the Veteran was noted to have left foot bunions.  The Veteran sought treatment for left Achilles tendon pain in December 2009.

The Veteran has indicated that he experiences constant foot pain.  See May 2007 VA Form 9.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

As stated previously, under Diagnostic Code 5276, a rating of 30 percent is warranted when there is severe flatfoot including objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.

Here, resolving all doubt in favor of the Veteran, the evidence of record establishes that the Veteran is entitled to a rating of 30 percent, but no higher, prior to April 2011.  While there is no evidence of marked deformity, the Veteran suffered from pain on use and characteristic callosities, including significant problems with bunions.  In reaching these conclusions for Diagnostic Code 5276, the Board has considered any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; Deluca v. Brown.  In considering additional limitation of function, the Board acknowledges the Veteran's complaints of pain and fatigability.  These complaints are well documented in the Veteran's statements.  As a result, the Board finds an increased rating of 30 percent appropriately compensates the Veteran for his bilateral foot disability, including periods of flare-up. 

The Board has considered additional Diagnostic Codes for the feet; however, there is no other rating code that would allow a separate compensable and/or increased rating for the Veteran's symptoms.  The Veteran has not been diagnosed with weak foot (DC 5277), claw foot (DC 5278), Morton's disease (DC 5279), hallux rigidus (DC 5281), malunion or nonunion of tarsal or metatarsal bones (DC 5283) or other foot injuries (DC 5284).  Although the Veteran has a hammertoe, it does not affect all toes, so he is not eligible to receive a compensable rating under Diagnostic Code 5282.  Furthermore, the Board notes that the Veteran is already receiving a separate rating for hallux valgus.  See September 2013 rating decision.  As such, the Board finds that the current Diagnostic Code, 5276, for pes planus, is the most appropriate for the Veteran's symptoms.

B.  Entitlement to a Rating Higher Than 30 Percent for Bilateral Pes Planus with Hammertoe Deformity and Bunions, From April 18, 2011

From April 18, 2011, the Veteran's bilateral pes planus with hammertoe deformity and bunions is rated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Veteran was afforded a VA examination in April 2011.  He complained of painful feet, with no relief from inserts.  The examiner noted that the Veteran was able to work as an intelligence analyst and able to perform activities of daily living.  Examination revealed edema of the right foot with tenderness on the dorsum of the right foot.  Left foot had no edema and no tenderness.  The Veteran was able to pronate and supinate his feet, but the right foot was very limited.  There was pain on manipulation of the right foot.  The Veteran had a right antalgic gait, but there were no calluses or skin breakdown.  There were noted hammertoes of the right and left 2nd toe.  The examiner noted that the Veteran had severe flat feet but they were flexible and the Achilles tendon was within normal limits.  X-rays demonstrated marked hallux valgus of the left foot with lateral subluxation of the proximal phalanx of the great toe.  The right foot x-ray demonstrated marked hallux valgus with evidence of an interim bunionectomy with insertion of a pin and evidence of a well-marked hammertoe deformity of the 2nd digit.

A VA medical opinion was obtained in September 2013.  The examiner noted that the current severity of the Veteran's feet was severe after reviewing the x-rays from April 2011.
Here, the evidence of record establishes that the Veteran's current rating of 30 percent is appropriate.  Medical evidence indicates that the Veteran has pain on manipulation and use accentuated, and some evidence of swelling.  The September 2013 VA examiner indicated that the Veteran's current severity was severe.  There is no evidence that the Veteran's symptoms warrant a 50 percent rating, as he does not have pronounced flatfeet including marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement or severe spasm of the tendoachillis on manipulation.  In fact, the April 2011 VA examination indicated that the Veteran's Achilles tendon was within normal limits.  

In reaching these conclusions for Diagnostic Code 5276, the Board has considered any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; Deluca v. Brown.  In considering additional limitation of function, the Board acknowledges the Veteran's complaints of pain and fatigability.  These complaints are well documented in the Veteran's statements; however, the Board finds the current 30 percent rating appropriately compensates the Veteran for his symptoms.

The Board has considered additional Diagnostic Codes for the feet; however, there is no other rating code that would allow a separate compensable and/or increased rating for the Veteran's symptoms.  The Veteran has not been diagnosed with weak foot (DC 5277), claw foot (DC 5278), Morton's disease (DC 5279), hallux rigidus (DC 5281), malunion or nonunion of tarsal or metatarsal bones (DC 5283) or other foot injuries (DC 5284).  Although the Veteran has a hammertoe, it does not affect all toes, so he is not eligible to receive a compensable rating under Diagnostic Code 5282.  Furthermore, the Board notes that the Veteran is already receiving a separate rating for hallux valgus.  See September 2013 rating decision.  As such, the Board finds that the current Diagnostic Code, 5276, for pes planus, is the most appropriate for the Veteran's symptoms.

C.  Extraschedular Consideration 

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected bilateral foot disability are inadequate.  His symptoms fit squarely within the descriptions of the applicable rating codes.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criterion reasonably describes the Veteran's disability level and symptomatology. 

The Board further observes that, even if the available schedular rating for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his bilateral foot disability.  Additionally, there is no evidence of marked interference with employment due to the disability. 

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

ORDER

Prior to April 18, 2011, entitlement to an initial rating of 30 percent, but no higher, for the Veteran's bilateral pes planus with hammertoe deformity and bunions is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

From April 18, 2011, entitlement to a rating higher than 30 percent for the Veteran's bilateral pes planus with hammertoe deformity and bunions is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


